Citation Nr: 1511519	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-09 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to accrued benefits due to the Veteran's surviving spouse for the month of his death.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran had a confirmed period of active duty service from April 1961 to December 1971.  His final DD-214 reflects that he had 19 years and 5 months of other service, resulting in a total of 30 years and 8 months of total active service.  

The Veteran died in January 2012.  His surviving spouse died in February 2012.  The Appellant here is the daughter of the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 administrative decision of the Milwaukee, Wisconsin, Pension Management Center of the Department of Veterans Affairs (VA).  As the Appellant resides in Oklahoma, the Muskogee Regional Office (RO) has jurisdiction over the claim.  


FINDINGS OF FACT

1.  The Veteran died in January 2012; before she deposited the check for benefits for the month of the Veteran's death, the Veteran's surviving spouse died in February 2012.  

2.  There is no proper claimant to whom accrued benefits may be paid.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits due to the Veteran's surviving spouse for the month of his death have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.20, 3.57, 3.1000.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Appellant in substantiating her present claim, and as the law and not the facts are dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Accrued Benefits

By way of background, the Veteran and B.B. were married in May 2004.  Pursuant to a February 2005 rating decision, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) since April 2004.  

The Veteran died on January [redacted], 2012.  On January 30, 2012, VA notified the Veteran's surviving spouse that she would be receiving a check for the month of the Veteran's death.  Before she deposited the check for benefits for the month of the Veteran's death, however, the Veteran's surviving spouse died on February 11, 2012.  

On March 13, 2012, the Appellant in this case (the daughter of the Veteran's surviving spouse), notified VA that the Veteran's surviving spouse had not cashed her month of death benefit check.  She returned the check to VA.  

In June 2012, the Appellant filed an "Application for Accrued Amounts Due a Deceased Beneficiary."  In a letter submitted with her claim, the Appellant noted that the month of death benefit provided to the Veteran's surviving spouse was listed in the wrong name.  She stated that she is only seeking any amount that was due to her mother at the time of her death.  

This claim was denied in an August 2012 administrative decision.  The Appellant filed a notice of disagreement that same month.  She stated that, if her mother were entitled to the Veteran's month of death payment at the time of his death, then such payment should be included in her mother's estate.  The RO issued a statement of the case in March 2013, and the Appellant thereafter filed a timely substantive appeal.  

Pursuant to VA regulation, where a veteran receiving compensation dies after December 31, 1996, the surviving spouse, if not entitled to death compensation, DIC or death pension for the month of death, shall be entitled to a benefit for that month in an amount equal to the amount of compensation or pension the veteran would have received for that month but for his death.  38 C.F.R. § 3.20(c)(1).

Given this regulation, the Veteran's surviving spouse was eligible for a month of death payment based on the Veteran's receiving compensation.  The evidence here shows that such a payment was issued to the Veteran's surviving spouse, but not cashed before her death.  

The question then becomes whether the Appellant or the surviving spouse's estate is entitled to the month of death benefit for the Veteran's January 2012 death.  The answer, unfortunately, is no.  

Because of B.B.'s death, any claim for an amount due to her at the time of her death would be considered an accrued benefit.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").

To be recognized as a child of the Veteran's for the purpose of establishing entitlement to accrued benefits, the appellant must be under the age of 18, have become permanently incapable of self-support before turning 18, be under 23 and pursuing an education, and be a legitimate child or legally adopted child who is a member of the Veteran's household at the time of his death.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

There is no evidence that the Appellant here meets any of these criteria.  She is over the ages of 18 and 23, and there is no evidence that she was permanently incapable of self-support before turning 18.  

The Appellant has argued legal entitlement to accrued benefits on behalf of the estate of the Veteran's spouse, and has provided documentation that she is the executor of this estate.  However, as the Veteran's spouse died prior to depositing the payment of month of death benefits from VA, this payment cannot be part of the estate.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002) (holding that the estate of a deceased veteran's estate does not fall within the class of individuals eligible to receive accrued benefits).  

The Board recognizes the arguments advanced by the Appellant, and it offers its sympathy for the death of the Veteran and his surviving spouse.  That said, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress.").

In summary, neither the Appellant nor the estate of the Veteran's surviving spouse are proper claimants for accrued benefits due to the surviving spouse for the month of the Veteran's death.  Accordingly, this claim must be denied.  


ORDER

Entitlement to accrued benefits due to the Veteran's surviving spouse for the month of his death is denied.  




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


